Exhibit 10.2

EXECUTION VERSION

BELK, INC.

BELK ADMINISTRATION COMPANY

BELK INTERNATIONAL, INC.

BELK STORES SERVICES, INC.

BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA

THE BELK CENTER, INC.

BELK ACCOUNTS RECEIVABLE LLC

BELK STORES OF VIRGINIA LLC

BELK GIFT CARD COMPANY LLC

BELK MERCHANDISING LLC

BELK TEXAS HOLDINGS LLC

BELK DEPARTMENT STORES LP

BELK ECOMMERCE LLC

BELK STORES OF MISSISSIPPI LLC

2801 West Tyvola Road

Charlotte, North Carolina 28217

FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT

$50,000,000 5.70% Senior Notes due November 23, 2020

Dated as of December 3, 2015

To the Holders of the Senior Notes

Named In the Attached Schedule I

Ladies and Gentlemen:

Reference is hereby made to that certain Note Purchase Agreement dated as of
November 23, 2010 (as from time to time amended, supplemented or modified, the
“Note Purchase Agreement”) by and among Belk, Inc., a Delaware corporation (the
“Company”), certain of the subsidiaries of the Company listed on the signature
pages hereto (the “Subsidiary Obligors”, and together with the Company and each
other Person required to become an obligor pursuant to Section 9.9 of the Note
Purchase Agreement, the “Obligors”) and you pursuant to which the Obligors
issued and sold 5.70% Senior Notes, due November 23, 2020 in the aggregate
principal amount of $50,000,000 (the “Notes”). You are referred to herein
individually as a “holder” and collectively as the “holders.” Capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to such
terms in the Note Purchase Agreement, as amended by this First Amendment to Note
Purchase Agreement (this “First Amendment”).



--------------------------------------------------------------------------------

The Company has entered into an Agreement and Plan of Merger dated as of
August 23, 2015 (as it may be amended from time to time, the “Merger Agreement”)
with Bear Parent Inc., a Delaware corporation (“Parent”), and Bear Merger Sub
Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Merger
Sub”), pursuant to which Merger Sub will merge with and into the Company, with
the Company surviving the merger as a wholly owned subsidiary of Parent (the
“Sycamore Merger”). After completion of the Sycamore Merger, the Company will
become an affiliate of investment funds managed by Sycamore Partners Management,
L.P. The Obligors request that the holders consent to amendments to the Note
Purchase Agreement relating to the prepayment of the Notes in connection with
the Sycamore Merger.

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Obligors and the holders
agree as follows:

 

1. AMENDMENT OF NOTE PURCHASE AGREEMENT.

1.1. Amendment to Section 8. The following Section 8.7 is added to the Note
Purchase Agreement to read in its entirety as follows:

Section 8.7 Prepayment in Connection with the Sycamore Merger.

 

  (a)

Mandatory Prepayment. The Obligors, promptly after the effective date of the
First Amendment, and in any event within 5 Business Days after the effective
date of the First Amendment, shall give the holders notice of prepayment of all
Notes pursuant to this Section 8.7(a), which notice shall not be rescindable
except as provided in Section 8.7(c) (Termination; Deferral) below, setting
forth in such notice an estimated prepayment date that shall occur substanially
simultaneously with the Sycamore Merger and in no event shall it occur more than
2 Business Days after the date on which the Sycamore Merger is consummated (the
date on which prepayment is proposed in such notice, the “Sycamore Prepayment
Date”), and on the Sycamore Prepayment Date, unless the Merger Agreement is
terminated or the Sycamore Prepayment Date is deferred to the Deferred Sycamore
Prepayment Date pursuant to Section 8.7(c) (Termination; Deferral) below, the
Obligors shall prepay all, but not less than all, of the Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner (any such disclosed
beneficial owner being identified on Schedule I to the First Amendment) shall
mean such beneficial owner), at 100% of the principal amount so prepaid, plus
accrued and unpaid interest, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount (in the aggregate, the
“Prepayment Amount”). Any prepayment made pursuant to this Section 8.7(a) shall
be made in accordance with the provisions of Section 14 of the Note Purchase
Agreement. Upon payment of the

 

- 2 -



--------------------------------------------------------------------------------

  Prepayment Amount by the Obligors directly to the holders pursuant to
Section 14.2 of the Note Purchase Agreement, the debt represented by the Notes
shall be satisfied and discharged in full and the provisions of the Note
Purchase Agreement shall cease to have effect (other than those that shall
survive by their express terms); provided that if the First Amendment shall be
terminated in accordance with Section 2 of the First Amendment, the obligation
of the Obligors to prepay the Notes pursuant to this Section 8.7(a) shall
terminate.

 

  (b) Notices. Two Business Days prior to the Sycamore Prepayment Date, the
Obligors will send to each holder of Notes a written notice (the “Prepayment
Notice”) under this Section 8.7 specifying (i) the Sycamore Prepayment Date
(which shall be a Business Day), (ii) the aggregate principal amount of the
Notes to be prepaid, (iii) the principal amount of each Note held by such
holder, (iv) the interest to be paid on the proposed Sycamore Prepayment Date
with respect to such principal amount being prepaid, and (v) the Make-Whole
Amount due in connection with such prepayment (calculated using the Reinvestment
Yield on the date of such notice and assuming that the Settlement Date in
respect of the Notes will be the date of the proposed Sycamore Prepayment Date
set forth in such notice). The Prepayment Notice delivered in accordance with
this Section 8.7(b) shall be accompanied by a certificate of the Senior
Financial Officer of each Obligor setting forth the details of the computation
of the Make-Whole Amount specified in such Prepayment Notice.

 

  (c)

Termination; Deferral. The obligation of the Obligors to prepay Notes pursuant
to this Section 8.7 on the Sycamore Prepayment Date is subject to and
conditioned upon the occurrence of the Sycamore Merger and shall be void and of
no force and effect in the event that the Merger Agreement is terminated prior
to consummation of the Sycamore Merger in accordance with Article VIII thereof.
In the event that the Merger Agreement is terminated prior to consummation of
the Sycamore Merger, the Obligors shall promptly send a written notice to the
holders of the Notes, and upon delivery of such notice, the First Amendment
shall be void and of no force and effect. In the event that the Sycamore Merger
does not occur on or prior to the Sycamore Prepayment Date set forth in the
Prepayment Notice but the Merger Agreement remains in effect, the Sycamore
Prepayment Date shall be deferred until a date not later than the date on which
the Sycamore Merger is consummated (the “Deferred Sycamore Prepayment Date”)
and, so long as a new certificate is not required to be delivered pursuant to
the terms of the immediately following sentence, the Make-Whole Amount is not
required to be recalculated pursuant to the terms of this Section 8.7(c) and
shall be the same amount as set forth in the most recent notice provided to
holders of the Notes in accordance with Section 8.7(b). Notwithstanding the
foregoing, in the event that the Deferred Sycamore Prepayment Date is proposed
to be a date more than 5 Business Days after the original Sycamore Prepayment
Date, the Make-Whole Amount shall be recalculated and in connection therewith,
two Business Days prior to the

 

- 3 -



--------------------------------------------------------------------------------

  Deferred Sycamore Prepayment Date, the Obligors shall deliver to each holder
of Notes a new certificate of a Senior Financial Officer of each Obligor
specifying the Deferred Sycamore Prepayment Date and the recalculation of such
Make-Whole Amount (which recalculation shall be done using the Reinvestment
Yield on the date such new certificate is delivered and assuming that the
Settlement Date in respect of the Notes will be the date of the Deferred
Sycamore Prepayment Date set forth in such certificate) and the interest to be
paid as of such Deferred Sycamore Prepayment Date. If the Sycamore Merger does
not occur on the Deferred Sycamore Prepayment Date, the Company may defer the
Sycamore Prepayment Date (or the Deferred Sycamore Prepayment Date, as the case
may be) in accordance with this Section 8.7(c) again or for as many times as
necessary for so long as the First Amendment remains effective.

1.2. Amendment to Schedule B. The following new definitions are added to
Schedule B, in the appropriate alphabetical order:

“Deferred Sycamore Prepayment Date” is defined in Section 8.7(c).

“First Amendment” means the First Amendment to Note Purchase Agreement, dated as
of December 3, 2015 by and among the Obligors and the holders of the Notes.

“Merger Agreement” means that certain Agreement and Plan of Merger (as it may be
amended from time to time), dated as of August 23, 2015, by and among Bear
Parent Inc., a Delaware corporation, Bear Merger Sub Inc., a Delaware
corporation, and the Company.

“Prepayment Amount” is defined in Section 8.7(a).

“Prepayment Notice” is defined in Section 8.7(b).

“Sycamore Merger” means the merger of Bear Merger Sub Inc., a Delaware
corporation, with and into the Company with the Company continuing as the
surviving corporation pursuant to the terms of the Merger Agreement.

“Sycamore Prepayment Date” is defined in Section 8.7(a).

 

2. EFFECTIVE DATE

This First Amendment shall be deemed to be effective as of the date first
written above upon execution by each holder of Notes outstanding and receipt by
the holders of a counterpart of this First Amendment duly executed by the
Obligors. Notwithstanding the foregoing, the First Amendment shall cease to be
effective in the event that the Merger Agreement has been terminated in
accordance with Article VIII thereof prior to the consummation of the Merger.

 

- 4 -



--------------------------------------------------------------------------------

3. MISCELLANEOUS

3.1. Representations of the Obligors. The Obligors, jointly and severally,
represent and warrant to the holders that (a) the execution, delivery and
performance by each Obligor of this First Amendment have been duly authorized by
all necessary corporate or other organizational action on the part of such
Obligor, (b) this First Amendment constitutes the legal, valid and binding
obligation of each Obligor, enforceable against such Obligor in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and (c) (i) the representations and
warranties of the Obligors contained in the Note Purchase Agreement are true and
correct as though made on and as of the date first written above, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date; provided
that this clause (c)(i) shall not apply with respect to those representations
and warranties contained in Section 5.4 of the Note Purchase Agreement, and
(ii) as of the date first written above, no Default or Event of Default exists
and is continuing under the Note Purchase Agreement.

3.2. Representations of Holders. Each holder represents and warrants to the
Obligors that it or its nominee is the registered holder of the aggregate
principal amount of Notes set forth opposite such holder’s name on Schedule I to
this First Amendment, and that it has full power and authority to execute and
deliver this First Amendment with respect to the Notes set forth opposite such
holder’s name on Schedule I to this First Amendment. Each holder hereby confirms
the accuracy of the payment instructions set forth in Schedule A to the Note
Purchase Agreement unless such holder shall have otherwise advised the Company
in writing after the date of this First Amendment and not less than two Business
Days prior to the Sycamore Prepayment Date.

3.3. Expenses of Counsel. The Obligors, jointly and severally, agree to pay all
fees and expenses of Schiff Hardin LLP, special counsel to the holders, for
services rendered in connection with this First Amendment on or before the
Sycamore Prepayment Date or the Deferred Sycamore Prepayment Date, if
applicable, or the date on which the Merger Agreement is terminated.

3.4. Ratification. Except as amended hereby, the Note Purchase Agreement,
including the representations and warranties contained therein, shall remain in
full force and effect and is ratified, approved and confirmed in all respects as
of the date first above written.

3.5. Reference to and Effect on the Note Amendment. Upon the effectiveness of
this First Amendment, each reference in the Note Purchase Agreement and in other
documents describing or referencing the Note Purchase Agreement to the
“Agreement,” “Note Purchase Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import referring to the Note Purchase Agreement, shall mean and be
a reference to the Note Purchase Agreement, as amended hereby, so long as the
First Amendment shall be in effect.

 

- 5 -



--------------------------------------------------------------------------------

3.6. Binding Effect. This First Amendment shall be binding upon and inure to the
benefit of the respective successors and assigns of the parties hereto.

3.7. Governing Law. This First Amendment shall be construed and enforced in
accordance with, and the rights of the parties hereto shall be governed by, the
law of the State of New York excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.

3.8. Counterparts; Facsimile. This First Amendment may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. Further, signatures transmitted by facsimile or other electronic
transmission shall be accepted as originals for all purposes of this First
Amendment.

3.9. Headings. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

[Signature Pages Follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors and the holders have caused this First
Amendment to be executed and delivered by their respective officer(s) or
authorized representative(s) thereunto duly authorized.

 

BELK, INC. By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK ADMINISTRATION COMPANY By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK INTERNATIONAL, INC. By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK STORES SERVICES, INC. By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK-SIMPSON COMPANY, GREENVILLE, SOUTH CAROLINA By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to First Amendment to Note Purchase Agreement]

S-1



--------------------------------------------------------------------------------

THE BELK CENTER, INC. By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK ACCOUNTS RECEIVABLE LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK STORES OF VIRGINIA LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK GIFT CARD COMPANY LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK MERCHANDISING LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK TEXAS HOLDINGS LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to First Amendment to Note Purchase Agreement]

S-2



--------------------------------------------------------------------------------

BELK DEPARTMENT STORES LP By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK ECOMMERCE LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer BELK STORES OF MISSISSIPPI LLC By:  

/s/ Adam M. Orvos

  Name:   Adam M. Orvos   Title:   Executive Vice President and Chief Financial
Officer

 

[Signature Page to First Amendment to Note Purchase Agreement]

S-3



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA     By:  

/s/ Ashley Dexter

      Name:   Ashley Dexter       Title:   Vice President THE PRUDENTIAL LIFE
INSURANCE COMPANY, LTD.   By:   Prudential Investment Management Japan, Inc., as
Investment Manager   By:   Prudential Investment Management, Inc., as
Sub-Adviser     By:  

/s/ Ashley Dexter

      Name:   Ashley Dexter       Title:   Vice President

 

[Signature Page to First Amendment to Note Purchase Agreement]

S-4



--------------------------------------------------------------------------------

SCHEDULE I

 

HOLDER

   AGGREGATE PRINCIPAL AMOUNT
OF NOTES HELD  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

   $ 40,000,000.00   

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-0014, Japan

   $ 10,000,000.00   

 

SCHEDULE I

(First Amendment to Note Purchase Agreement)